       Case 1:21-cv-00022-JRH-BKE Document 6 Filed 04/16/21 Page 1 of 1


                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF GEORGIA
                                   AUGUSTA DIVISION

TRIVAR MARQUETTE SCRIVEN,                     )
                                              )
              Petitioner,                     )
                                              )
       v.                                     )          CV 121-022
                                              )           (Formerly CR 119-111)
UNITED STATES OF AMERICA,                     )
                                              )
              Respondent.                     )
                                         _________

                                         ORDER
                                         _________

       Petitioner, an inmate at Edgefield Correctional Institution in Edgefield, South
Carolina, filed a motion under 28 U.S.C. § 2255 to vacate, set aside, or correct his sentence.
Respondent moves to dismiss the § 2255 motion, and in support of its arguments cites to the
transcript of the Rule 11 proceedings. (See doc. no. 5, pp. 3-6.) At the time Respondent
filed the motion to dismiss and served Petitioner, the Rule 11 transcript had not been made a
part of the record.    That transcript has now been filed.      CR 119-111, doc. no. 121.
Respondent’s arguments for dismissal are based, in part, on enforcement of a valid collateral
attack waiver entered pursuant to a knowing and voluntary guilty plea. Petitioner should be
provided the opportunity to review the Rule 11 transcript to formulate his response to the
dispositive motion.
       Accordingly, the Court DIRECTS Respondent to serve a copy of the Rule 11 on
Petitioner as soon as possible, but in any event no later than April 23, 2021. Petitioner’s
response to the motion to dismiss shall be due May 14, 2021.
       SO ORDERED this 16th day of April, 2021, at Augusta, Georgia.
